UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2011 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 0-23920 REGI U.S., INC. (Exact name of Small Business Issuer as specified in its charter) Oregon 91-1580146 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #240 – 11780 Hammersmith Way Richmond, BC, Canada V7A 5A9 (Address of principal executive offices) (Postal or Zip Code) Issuer’s telephone number, including area code: (604) 278-5996 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,761,824 shares of common stock with no par value outstanding as of September 19, 2011. PART I.FINANCIAL INFORMATION Item 1.Financial Statements REGI U.S., Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) July 31, April 30, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Due to related parties Derivative liabilities Total Current Liabilities Stockholders’ Deficit: Common stock, 100,000,000 shares authorized, no par value, 28,758,824 and 28,749,824 shares issued and outstanding, respectively Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 REGI U.S., Inc. (A Development Stage Company) Consolidated Statements of Expenses (Unaudited) July 27, 1992 (Inception) Three Months Ended July 31, Through July 31, 2011 Operating Expenses: Amortization $
